Citation Nr: 0637873	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-10 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a temporary total evaluation for convalescent 
purposes pursuant to 38 C.F.R. § 4.30 for a service-connected 
right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1974 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  


FINDINGS OF FACT

1.  On March 13, 2003, the veteran underwent surgery for his 
service-connected right knee disability.  

2.  Following surgery, the veteran's right knee disability 
did not necessitate at least one month of convalescence, 
severe postoperative residuals, or immobilization by cast.  


CONCLUSION OF LAW

The criteria for a temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 for a 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an April 2003 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA treatment records.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30(a).  Such total rating will be 
followed by appropriate schedular evaluations.  Id.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches, regular weight- bearing being 
prohibited; or (3) immobilization by cast, without surgery, 
of one major joint or more.  Id.  Under 38 C.F.R. § 4.30(b), 
a total rating of one, two, or three months beyond the 
initial three months may be extended under any of the three 
conditions above.  Id.   Extensions of one or more months up 
to six months beyond the initial six months period may be 
made under the second or third condition indicated above or 
upon approval of the Adjudication Officer.  Id. 

Notations in the medical records as to a veteran's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  In Felden v. West, 11 Vet. App. 427 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  Id. 
at 430 (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).  In other 
words, the purpose of a temporary total evaluation under the 
criteria of 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.

In this case, the veteran had right knee arthroscopy with 
partial lateral meniscectomy and UU debridement of 
chondromalacia on March 13, 2003.  A VA treatment record 
dated April 1, 2003, three weeks after surgery, noted that 
the veteran was doing well, had +1 effusion, had full range 
of motion with quad strength, and was walking without a limp.  
The clinician advised the veteran that he could return to 
ground work for three weeks and then return to his normal 
activities.  Another VA record dated May 7, 2003, seven weeks 
after surgery, noted that the veteran was walking with a 
limp, had full range of motion, and had no effusion in his 
knee.  The clinician noted that the veteran had not been able 
to go back to work (he was an iron worker) primarily because 
no one wanted to take him on so soon after his knee surgery.  
The veteran and the clinician agreed that the veteran would 
go back to his normal activities.  A November 2003 treatment 
record shows that the veteran's condition was stable and he 
could walk as far as he wanted.   

In reviewing the medical evidence of record, the Board has 
considered the veteran's contention that he was unable to 
resume normal activity for two months following surgery and 
did not return to work until May 2003. 

However, the medical evidence does not indicate that a total 
temporary evaluation for convalescent purposes is warranted.  
There is no indication that following right knee surgery, the 
veteran necessitated at least one month of convalescence.  
See 38 C.F.R. § 4.30(a).  Medical records show that three 
weeks following surgery, the veteran was advised that he 
could return to ground work for three weeks and then return 
to his normal activities.  The veteran asserts he, in fact, 
was not able to return to work until May 2003, because no one 
wanted to take him on after his surgery.  However, the April 
1, 2003 entry reflects a very good recovery from the surgery 
with an ability to return to work less than a month after the 
surgery.  It is not demonstrated that any inability to work 
was due to convalescence as required under 38 C.F.R. § 4.30.  
Additionally, there is no evidence of either severe 
postoperative residuals or immobilization by cast to warrant 
the benefit sought.  See 38 C.F.R. § 4.30(a).  Shortly after 
the surgery, the veteran was noted to have full range of 
motion, quad strength, and the ability to walk (without the 
assistance of any devices).  Accordingly, a total temporary 
evaluation for convalescent purposes is denied. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran is entitled to a temporary total evaluation for 
convalescent purpose for his service-connected right knee 
disability.  In reaching this determination, the Board has 
carefully considered the veteran's contentions and the 
application of the benefit-of- the-doubt rule.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A temporary total evaluation for convalescent purposes 
pursuant to 38 C.F.R. § 4.30 for a service-connected right 
knee disability is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


